430 F.2d 936
William A. GATES, Jr., Plaintiff-Appellant,v.The CONTINENTAL INSURANCE COMPANY (Fidelity-Phenix Insurance Company), Defendant-Appellee.
No. 29176 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 20, 1970.
Rehearing Denied September 11, 1970.

Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans, Edward J. Boyle, Sr., District Judge.
A. Deutsche O'Neal, Philip E. Henderson, O'Neal, Waitz & Henderson, Houma, La., for plaintiff-appellant.
W. K. Christovich, Christovich & Kearney, New Orleans, La., for defendant-appellee.
Malcolm B. Robinson, Jr., New Orleans, La., for intervenor.
Before THORNBERRY, COLEMAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)